Citation Nr: 0936318	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-24 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability, including spondylolysis.

2.  Entitlement to service connection for a low back 
disability, including spondylolysis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in July 2009.  A transcript of the 
hearing is of record.  At the hearing and after the hearing, 
the Veteran submitted new evidence in the form of statements 
regarding his condition, which relate to the issue on appeal.  
The Veteran specifically waived his right to have the RO 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2008).  

The underlying issue of service connection for a low back 
disability, including spondylolysis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence received since the April 1975 rating decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a low back 
disability, including spondylolysis.




CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a low back disability, including 
spondylolysis.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim of 
entitlement to service connection for a low back disability, 
including spondylolysis, is being reopened for the reasons 
explained below.  Therefore, the Board need not discuss the 
VCAA because, as a matter of lay, any defects in VCAA notice 
and development is harmless error because, to this extent, 
the claim is being granted.

The Merits of the Claim

The Veteran and his representative contend that the 
claimant's low back disability, including spondylolysis, was 
aggravated by his military service.  It is requested that the 
Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1975 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the April 1975 rating decision VA 
received for the first time medical evidence that the 
Veteran's pre-existing low back disability, including 
spondylolysis, was aggravated by his military service.  
Specifically, in June 2006 J.W., M.D., opined that the 
Veteran's current back pain was aggravated by his military 
service.  Moreover, in July 2009 J.M., D.O., opined that the 
Veteran's current disability was caused by his military 
service.  

The Board finds that these opinions, the credibility of which 
must be presumed, Kutscherousky, supra, provides for the 
first time competent evidence that the claimant's pre-
existing low back disability, including spondylolysis, was 
aggravated by his military service.  See 38 C.F.R. § 3.303.

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a low back disability, 
including spondylolysis, is reopened.




REMAND

As to the newly reopened claim of entitlement to service 
connection for a low back disability, including 
spondylolysis, service treatment records show the Veteran was 
diagnosed with spondylosis, bilateral, L5/S1 with first 
degree spondylolisthesis.  Additionally, the record contains 
opinions that indicate that the Veteran's current back 
problems are the result of his military service, including a 
pre-existing back disability being aggravated by service.  
However, the record does not include medical opinions as to 
whether there was clear and unmistakable evidence that his 
low back disability, including spondylolysis, pre-existed 
military service and, if it did, whether there was clear and 
unmistakable evidence that it was not aggravated by service.  
See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. 
§§ 3.304(b), 3.306 (2008); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  Likewise, the record 
does not include an opinion as to whether spondylolysis was 
subjected to a superimposed disease or injury by the 
Veteran's military service.  Id.  Accordingly, a remand to 
obtain such opinions is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In providing 
the above opinions, the examiner should also comment on 
whether any of the Veteran's current low back disabilities 
represents a progression of the in-service diagnosis, a 
correction of an error in the in-service diagnosis, or the 
development of a new and separate condition from that which 
was diagnosed while in-service.  

Next, the Board notes that while the Veteran testified he 
received treatment from Dr. R.L. and he thereafter provided 
VA with a letter from Dr. R.L., copies of this physician's 
treatment records are not found in the claims file.  
Therefore, while the appeal is in remand status, efforts 
should be made to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain copies of all of his treatment 
records from Dr. R.L.  All actions to 
obtain the requested records should be 
documented fully in the claims file.

2.  After undertaking the above 
development, the RO/AMC should arrange 
for the Veteran to be provided with an 
orthopedic examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiner should provide 
answers to the following questions:

a.  Is there clear and unmistakable 
evidence that the Veteran had any 
low back disability, including 
spondylolysis, prior to his entry 
onto active duty?  If so, please 
provide a diagnosis of each 
disability.

b.  As to each diagnosed low back 
disability that preexisted military 
service, is there clear and 
unmistakable evidence that it was 
NOT aggravated by his military 
service?

c.  As to each low back disability 
for which the record does not 
contain clear and unmistakable 
evidence that it existed prior to 
the Veteran's entry onto active 
duty, the examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., 50 percent 
or greater degree of probability) 
that it was subjected to a 
superimposed disease or injury by 
the claimant's military service?

d.  As to each currently diagnosed 
low back disability, including 
spondylolysis, does the disorder 
represent a progression of the in-
service diagnosis, a correction of 
an error in the in-service 
diagnosis, or the development of a 
new and separate condition from that 
which was diagnosed while in-
service?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also see 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

4.  The RO/AMC should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case to the 
Veteran and he should be given an 
opportunity to respond before the appeal 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


